PER CURIAM.
By petition for writ of certiorari, Nathaniel Watts, a convicted felon presently incarcerated at Dade Correctional Institute, seeks review of the trial court’s orders 1) suspending prosecution of Watts’ legal malpractice action against his criminal defense attorney until restoration of Watts’ civil rights and 2) denying Watts’ subsequent motion for appointment of counsel in that civil proceeding. We deny the petition.
As to the first point, we find no clear departure from the essential requirements of law in the trial court’s ruling that petitioner’s right to maintain this particular action constitutes one of the civil rights suspended under section 944.292, Florida Statutes (1983).1 See Annot., 74 A.L.R.3d 680, 697 (1976). We find petitioner’s reliance on In re Advisory Opinion of the Governor Civil Rights, 306 So.2d 520 (Fla. 1975), misplaced to the extent that the cited opinion addresses a statutory predecessor to the current provision which specifically provided that the “only civil rights which shall be suspended by conviction are the right to vote, hold public office, and serve on a jury.” See § 944.292, Fla.Stat. (1975).2 Significantly, the current statute contains no such limitation.
As to the second point, we find no error in the trial court’s order denying petitioner’s motion for appointment of counsel. See In the Interest of D.B., 385 So.2d 83, 89 (Fla.1980); McKay v. Jenkins, 405 So.2d 287, 288 (Fla. 1st DCA 1981).
Accordingly, the petition for writ of cer-tiorari is DENIED.
HOBSON, A.C.J., and BOARDMAN and DANAHY, JJ., concur.

. Section 944.292, Florida Statutes (1983), provides:
Suspension of civil rights. — Upon conviction of a felony as defined in s. 10, Art. X of the State Constitution, the civil rights of the person convicted shall be suspended in Florida until such rights are restored by a full pardon, conditional pardon, or restoration of civil rights granted pursuant to s. 8, Art. IV of the State Constitution.


. Section 944.292, Florida Statutes (1975), provides:
Suspension of civil rights. — Effective July 1, 1974, upon conviction for a felony, the civil rights of the person convicted shall be suspended until he is discharged from parole or released from the custody of the department without parole, at which time such civil rights are automatically reinstated. The only civil rights which shall be suspended by conviction are the right to vote, hold public office, and serve on a jury.